Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-CV-25046-Scola



   FEDERAL TRADE COMMISSION,
        Plaintiff,

            v.

   ON POINT GLOBAL LLC, et al.,
        Defendants.


          PLAINTIFF FTC’S SURREPLY1 TO RECEIVER’S MOTION TO APPROVE
        MODIFIED WEBSITE TEMPLATES AND MAKE PAYMENTS TO DEFENDANTS

            The Receiver’s reply (ECF No. 188) does not address the majority of the FTC’s concerns
   about the proposed websites. The Receiver proposes to make only two minor changes in
   response to the FTC’s many objections, argues without evidence that the FTC is wrong about
   whether other features of the sites are likely to mislead consumers, and is silent on the remainder
   of the FTC’s concerns. For these reasons, the FTC continues to oppose the Receiver’s request to
   operate the redesigned websites and submits that the sites should instead be shut down.
            I.      The Proposed Sites Promise Value They Do Not Deliver
            The fundamental problem with the Receiver’s sites remains unchanged since the FTC
   filed its Objections (ECF No. 175): the sites promise to help consumers, but offer little to no
   value in return for their money or data. The Receiver contends that the websites “could assist
   consumers by providing information about government services through the free guides and
   articles and could assist consumers in navigating government services more easily through the
   pay-for sites.” Reply Br. at 3. The Receiver cites no evidence that consumers obtain the
   promised value from the sites or interpret them as the Receiver expects. The Receiver instead
   references unspecified “business metrics, [the business’] interaction with consumers, research
   and anecdotal evidence” to support the “fundamental assumption” that the sites offer value by
   explaining and providing government services better than the government does. Id. at 3.

   1
       The FTC files this Surreply pursuant to the Court’s Order of April 16, 2020 (ECF No. 196).
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 2 of 13




          An examination of the Receiver’s sites demonstrates that they do not. In several
   instances, Receiver’s pay-for-services sites provide incorrect or incomplete information that
   consumers would not encounter on the government’s official sites. For example, the Receiver’s
   passport site explains that passport services are currently limited, noting that that “USCIS [Is]
   Temporarily Closing Offices to the Public” and redirecting consumers to the USCIS websites.
   See USA Passports Online, available at usa-po.com/order/form/new-passport (pop-up message).
   However, the USCIS provides citizenship and immigration services and does not process
   passports applications at all. Consumers are thus redirected to the incorrect website, preventing
   them from learning that the State Department presently offers only expedited passport services to
   consumers facing life or death emergencies in the next 72 hours. See Dept. of State, Get My
   Passport Fast, available at https://travel.state.gov/content/travel/en/passports/get-fast.html. The
   Receiver’s driver’s license site similarly fails to mention that certain states have closed all DMV
   offices and automatically renewed all driver’s licenses due to the Covid-19 pandemic, leading
   consumers to pay for services the government has already provided for free. Compare, e.g.,
   State of California Department of Motor Vehicles, available at
   https://www.dmv.ca.gov/portal/dmv, with Driver’s License Renewal, available at
   https://driverslicenserenewal.org/form/step1/renew-drivers-license-1/california.html. Consumers
   who encounter the Receiver’s websites thus sometimes receive incorrect information about the
   services they are seeking, rather than the assistance the sites promise.
          Further, the information the freemium sites provide consists of, at best, generic, unhelpful
   platitudes, even though the websites promise valuable assistance on specific subjects. Some of
   the services described in the “guides” are distributed and managed by individual state
   governments according to their own distinct processes (e.g., public housing or voter registration),
   but the guides provide only high-level information with repeated instructions that consumers
   should contact their state government for specific guidance.2 See Receiver’s Reply Exh. A (ECF
   No. 186-2) (Section 8 guide); Your Guide to Understand Voter’s Registration, available at
   https://political.com/wp-content/uploads/sites/84/2020/03/Political_Your-Guide-to-Understand-
   Voters-Registration.pdf (voter registration guide). Other freemium sites, as described in the
   FTC’s Objections, promise help with specific problems or ailments, then deliver a grab bag of


   2
     The Receiver provided only the Section 8 guide and the “healthy living” guide to the Court for
   review. Receiver’s Mot. Exhs. B (169-2), D (169-4).
                                                     2
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 3 of 13




   unrelated information with only a passing mention of the issue the website promised to address.
   FTC’s Objections at 4. The Receiver discusses just one of the freemium sites, as described in
   section II below, proposes changes that do not resolve these problems, and is silent on the rest.
          II.     The Receiver’s Suggested Changes Are Insufficient.
          The Receiver’s reply proposes changes to address only two of the FTC’s many
   objections. First, the Receiver admits that the driver’s license site – which charges consumers
   $26.98 to transfer information consumers provide to a DMV form – does not adequately disclose
   REAL ID limitations. Reply Br. at 8. But the Receiver does not specify how this will be
   rectified, instead proposing vaguely to “update these websites to add that information.” Id. at 8.
   Further, the Receiver fails to address the numerous other renewal-by-mail limitations the site
   also fails to disclose. See FTC’s Objections at 3-4 (noting, for example, that California does not
   allow renewal by mail if the applicant’s last two renewals were mailed).
          Second, the Receiver acknowledges the FTC’s objections that the “freemium” sites
   promise but do not deliver helpful guides. Reply Br. at 8; see FTC v. Trudeau, 579 F.3d 754,
   767 (7th Cir. 2009) (advertisements must not misrepresent contents of publication). The
   proposed fixes for this problem are a promise to deliver the “long-form” version of the Section 8
   guide to consumers seeking housing help,3 and tweaks to the specific statements the FTC
   identified on the Section 8 template website. Id. The site still promises a “Section 8 Application
   Requirements Guide.” My Section 8 Housing,4 available at https://my-section-8-
   housing.org/apply. It delivers a PDF with generic, repetitive information about the Section 8
   program, frequently referring readers to local public housing authorities for more information, as
   the guide is not state-specific. Receiver’s Reply Exh. A at 10-21. The “guide” is padded with
   sections on, for example, “6 Ways to Pay off [sic] All Your Debt,” “Tax Credits You May




   3
     The Receiver does not state whether other sites have similar “long-form” guides, or submit to
   the Court any such guide for review.
   4
     Another of the sites the Receiver submitted, section8assistance.org, displays an entirely
   different template with different text surrounding the data-collection boxes. This site, though,
   still promises “Get Your Section 8 Application Requirements Guide.” See Section 8 Assistance,
   available at https://section8assistance.org. It is unclear why there are now two templates for
   Section 8-related sites or which template(s) the Receiver intends to use going forward, if the
   Court permits the sites to operate.

                                                    3
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 4 of 13




   Qualify For,” and “How to Decorate a Kid’s Room on a Budget.”5 Id. at 5. This document still
   does not fulfill promises of an “Application Requirements Guide.” Further, the Receiver does
   not address any other “freemium” sites, despite the FTC pointing out other examples of
   deceptive representations about the contents of the guides and noting that these issues were
   common to the guide-providing sites. FTC’s Objections at 4. Indeed, Maryland’s Department of
   Human Services recently reported its investigation of one such site – FoodStampsAssistance.org
   – to the FTC, noting that it appears to be capitalizing on the Covid-19 crisis to harvest
   consumers’ personal information. FTC Surreply Exh. A (report of MD Dept. of Human Servs.).
          III.    The Receiver Did Not Sufficiently Address the FTC’s Other Objections.
          The Receiver’s reply was silent regarding a number of objections, and the FTC continues
   to have those concerns. Specifically, the Receiver never addresses the FTC’s objections to the
   address-change and car-registration websites. See FTC’s Objections at 7-9. Both types of sites
   charge consumers significant markups to transfer information to government websites. The FTC
   objected that these sites falsely suggest that they provide more, better, or faster services than the
   government, and fail to disclose material terms, including cost and refund policies. Id.; see
   Deception Policy Statement, 103 F.T.C. at 176; FTC v. BlueHippo Funding, LLC, 762 F.3d 238,
   246 (2d Cir. 2014) (omission of material terms likely affected consumers’ purchasing decisions).
   Most fundamentally, the sites charge exorbitant surcharges without providing any additional
   value; no consumers who realized they were paying extra for nothing would knowingly do so.
   For example, it defies belief that a consumer would knowingly pay a private site $44.50 to
   change his address when the United States Postal Service website will do so for $1.05, or that a
   consumer would knowingly pay a private site $64.45 to renew a car registration when the state
   site will do so for $23.46.6 Receiver’s Mot. Exh. I at 2-3 (address change site charges $44.50);
   How to Change Your Address with the Postal Service, available at https://www.usa.gov/moving
   (changing address online with USPS costs $1.05); FTC Surreply Exh. B at 8, 10
   (wisconsincarregistration.org first placed hold for $189.99, then ultimately charged $64.45, for


   5
    The guide offers such “tips” as “Grow your own spice garden,” “Limit your shopping sprees,”
   “Set goals,” “Purchase fake plants,” and “Hang art on a clothesline.” Receiver’s Reply Exh. A at
   65-66, 74.
   6
     Similarly, it is unlikely consumers would knowingly pay for a form from the Receiver’s
   driver’s license site, which adds steps to the renewal process, instead of simply filling out the
   form directly through the state government’s site.
                                                     4
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 5 of 13




   service that cost $23.46 through the state). Indeed, consumers have complained to the FTC, the
   BBB, and state law enforcement, including after the FTC filed its Objections, that they believed
   the Receiver’s sites were government sites charging only government fees, and were surprised
   and angry to learn of the large surcharges. FTC Surreply Exh. B (Wisconsin DMV fraud
   investigation); Exh. C (complaints received by FTC from various sources).
          The Receiver’s reply makes a number of arguments in response to other FTC objections,
   which boil down to the Receiver’s assertion that the proposed sites are clear enough about what
   they do to avoid misleading consumers. These arguments do not withstand scrutiny.
          First, the Receiver argues that misleading URLs alone are not enough to shut down a
   website, responding to the FTC’s objections to sites like “registermyvote.org” (which does not
   register users to vote) and “driverslicenserenewal.org” (which does not renew driver’s licenses).
   Reply Br. at 5-6. The Receiver cites TrafficSchool.com v. eDriver, Inc., 633 F. Supp. 2d 1063,
   C.D. Cal. 2008). Id. at 5. In fact, in that case, “The Court [found] that these domain names, like
   DMV.ORG, are confusing in that a consumer, upon seeing the domain names, might think that
   they are associated with actual state agencies that regulate motor vehicles.” TrafficSchool.com,
   633 F. Supp. 2d at 1084. To address DMV.org’s conduct, the Court ordered an intercept page to
   inform consumers they had not reached the DMV’s website and redirect consumers to actual
   state sites. Id. at 1086-87. Many of the Receiver’s sites, in contrast, include no such intercept
   page and do not redirect consumers to the actual government sites, making the comparison to the
   cited Lanham Act case inapt. E.g., Driver’s License Renewal, available at
   driverslicenserenewal.org (no intercept page); USA Passports Online, available at usa-po.com
   (same); Register My Vote, available at registermyvote.org (same); Tricare Assistance, available
   at tricareassistance.org (same). Further, the few sites that do have a splash page employ
   confusing language stating that services may be processed by official sites, but that the
   Receiver’s sites offer those services “as an alternative to the official governmental” sites. E.g.,
   Texas Car Registration, Receiver Mot. Exh. F (ECF No. 169-6) at 1; Postal Address Change
   Services, Receiver Mot. Exh. I (ECF No. 169-9) at 1. None of the Receiver’s splash pages
   match the clarity of the revisions ordered by the TrafficSchool.com court. See TrafficSchool.com
   v. eDriver, Inc., 653 F.3d 820, 829 (9th Cir. 2011) (splash page read, “YOU ARE ABOUT TO
   ENTER A PRIVATELY OWNED WEBSITE THAT IS NOT OWNED OR OPERATED BY
   ANY STATE GOVERNMENT AGENCY.”) (emphasis in original).

                                                     5
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 6 of 13




          Second, the Receiver contends that the passport site “dramatically speed[s] up the
   processing of passports.” Reply Br. at 7. The Receiver states, citing no evidence, that the
   passport site has historically obtained expedited services “regardless of a life and death
   emergency” and has been able to perform the promised services. Id. at 7. This contention is
   misleading at best. As the FTC noted, the State Department has warned applicants that they will
   not receive their passport faster from courier services than they would by applying in person at a
   passport agency. Dept. of State, Courier and Expeditor Companies, available at
   https://travel.state.gov/content/travel/en/passports/get-fast/courier-and-expeditorcompanies.html.
   Moreover, the State Department’s faster expedited service requires either life-or-death
   emergency or urgent international travel plans. Dept. of State, Get My Passport Fast, available
   at https://travel.state.gov/content/travel/en/passports/get-fast.html. The Receiver’s site buries
   this limitation on its “FAQ” page, which states at the bottom that all new passport orders (as
   opposed to renewals), including those for lost or stolen passports, must include a departure date.
   See USA Passports Online, Frequently Asked Questions, available at https://usa-po.com/faq
   (“As a Government Authorized expediting service, the government needs to verify that all of the
   requests we submit on a customer’s behalf are urgent.”).7
          The Receiver’s Reply claimed the passport site could still “provide a passport within 2
   weeks plus shipping time” during the pandemic, even though the State Department cannot, and
   the site itself offers passports in 7-10 business days. Reply Br. at 7 n.6; USA Passports Online,
   available at https://usa-po.com/order/form/passport-renewal. This is false; the State Department,
   whether through courier agencies or otherwise, is currently offering limited services only to
   individuals with life-or-death emergencies. FTC Surreply Exh. E (State Department notice to
   courier companies stating that “[r]egistered courier companies will not be permitted to submit
   passport applications to a passport agency after March 19, 2020” and the “agencies will continue
   to serve customers with a life or death emergency”).
          Third, the Receiver believes the sites sufficiently disclose that they will sell the sensitive
   data they gather to third parties, who will spam consumers with questionable marketing pitches.
   Reply Br. at 8-16. The Receiver points to the statements, “We ask survey questions to connect
   you with offers. Our survey is optional and not required to get your free guide,” and “Many of

   7
    The Receiver did not respond to numerous other objections about the passport site. E.g., FTC’s
   Objections at 8 (noting the site fails to clearly disclose government fees).

                                                     6
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 7 of 13




   our users allow us to share some of their information with our marketing partners so they can
   send them offers of their interest [sic].” Id. at 9, 11. The Receiver explains that these statements
   are “meant to” convey that the Receiver will sell the data consumers provide to marketers, who
   will use it to send emails and text messages with sales pitches. Id. But statements that the
   survey will “connect you with offers” and that “[m]any … users allow us to share some of their
   data” are a far cry from “We will sell the information you provide to our marketing partners, who
   might re-sell it or use it to send you offers.” See FTC’s Objections Att. A (ECF No. 175-1) at 2
   (FTC’s proposed design and text for Section 8 website); FTC v. Direct Marketing Concepts, Inc.,
   624 F.3d 1, 12 n.9 (1st Cir. 2010) (confusing language in advertisement “leaves an overall
   impression of nonsense, not clarity”). The Receiver never explains why this crucial information
   cannot be stated directly, plainly, and unequivocally; if the reason is that such honesty would not
   be profitable, that is sufficient to conclude that the sites cannot be run both lawfully (i.e., non-
   deceptively) and profitably. See Preliminary Injunction (ECF No. 126) at 14 (Receiver to
   investigate whether sites can be modified to operate “lawfully and profitably”). Further, the
   Receiver states that the companies are now employing a “tool” to give “visibility” into data
   purchasers’ use of consumers’ information, in answer to the FTC’s objection that data buyers
   could use that information for any ends, even reselling it. Reply Br. at 14-15. But the Receiver
   does not specify what this “tool” is or how it works, making it impossible to determine whether it
   is capable of preventing data buyers from misusing consumers’ sensitive information.
          Fourth, the Receiver claims that the freemium sites give consumers “several opportunities
   to learn the survey questions are not required to receive the free guide.” Reply Br. at 16. As the
   FTC pointed out in its objections, the freemium sites first ask consumers for their names, zip
   codes, and email addresses, which are required to receive the guide, then seamlessly continue
   with increasingly obtrusive questions about their health, income, personal identifiers, and more.
   FTC’s Objections at 5. The Receiver points to the phrase “Your Guide is On Its Way!” on the
   second page of questions, above the phrase “Please Answer The Questions Below,” as the
   notification to consumers that everything they provide after that point gives them no benefit and
   will only serve up their data to marketers. Reply Br. at 19. As the FTC explained, this marker is
   insufficient to notify consumers that they have already received the “guide” via email and that
   answering further questions will not benefit them. FTC’s Objections at 5; FTC v. World Patent
   Mktg., Inc., Case No. 17-CV-20848, 2017 WL 3508639, at *13 (S.D. Fla. Aug. 16, 2017) (citing

                                                      7
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 8 of 13




   FTC v. Cyberspace.Com LLC, 453 F.3d 1196, 1200 (9th Cir. 2006)) (disclosures must be
   sufficient to change the net impression of the advertisement). The FTC proposed an alternative
   means of notifying consumers – through an unavoidable screen containing no questions – that
   consumers had already received all the contemplated benefits and would gain nothing by
   proceeding further. See FTC’s Objections Att. A at 2. Instead, the Receiver’s sites string
   consumers along with the false promise of helpful information in exchange for their data.
          IV.     The Receiver’s Sites Are Deceiving and Preying on Vulnerable Consumers.
          As the FTC noted in its objections, a facial review of the Receiver’s sites show that they
   are likely to mislead consumers, and evidence that consumers were actually deceived was likely
   to follow. FTC’s Objections at 9-10; Cyberspace.com LLC, 453 F.3d at 1201 (proof of actual
   deception, while not required, is highly probative to show advertisement is likely to mislead
   consumers). Indeed, since the FTC filed its Objections, it has received and uncovered additional
   evidence of actual deception, and evidence that the Receiver’s sites are targeting vulnerable
   populations in the midst of a pandemic and economic crisis.8
          Since the FTC filed its brief, additional consumers have complained that they did not
   realize they were paying a surcharge to a private company for a government service on the
   Receiver’s identified websites. E.g., FTC Surreply Exh. C at 7-10 (March 28, 2020, complaint
   that consumer mistook “texascarregistration.org” for a Texas state website, but it turned out to be
   “a private company that charges twice the price”). Further, the FTC has identified several
   similar websites the Receiver did not include in her Court submission, which nevertheless are
   operating and generating similar complaints.9 E.g., id. at 4-7 (complaint that consumer mistook
   “coloradocarregistration.com” for the state site); id. at 10-13 (complaint that consumer
   mistakenly used “wisconsincarregistration.org” instead of the Wisconsin state site); see also
   Receiver’s Mot. Exh. E (ECF No. 169-5) (coloradocarregistration.com and

   8
     Neither the Receiver’s initial brief nor the reply includes data on consumer complaints,
   chargebacks, or refunds requests, making it impossible to assess the full scale of consumer harm
   from the continued operation of these sites. Complaints that have reached the FTC, however,
   demonstrate that harm is ongoing, as described above. Nor has the Receiver identified any
   thresholds under those metrics that would lead her to conclude the sites must be taken down, or
   any mechanism for reporting those metrics to the FTC or the Court. Essentially, the Receiver
   proposes an unsupervised experiment in deception, with consumers as the guinea pigs.
   9
    Similarly, the Receiver’s list of operating sites includes sites for which the Receiver did not
   submit a template to the Court. Receiver’s Mot. Exh. E (e.g., registermyvote.org; carreg.org).

                                                    8
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 9 of 13




   wisconsincarregistration.org are not listed). Indeed, the Wisconsin DMV recently notified the
   FTC that one such site – “wiconsincarregistration.org” – generated several complaints,
   prompting the agency to investigate the Receiver’s site. FTC Surreply Exh. B; see also id., Exh.
   A (Maryland state investigation of freemium site offering food stamps assistance).
          Further, the Receiver is driving traffic to the sites, particularly freemium sites, through
   affiliate marketing that targets vulnerable consumers with dubious promises. In April alone, one
   FTC attorney has received multiple unsolicited emails offering to help people who are having
   trouble buying food during the Covid-19 pandemic and directing traffic to the Receiver’s site
   foodstampsassistance.com. FTC Surreply Exh. D ¶¶2-4, Atts. A, B, C. The FTC notified the
   Receiver on April 14 of the first such email, and the Receiver stated on that day that the affiliate
   was using unapproved advertising copy and had been terminated. Then, on April 19 and again
   on April 23, the FTC attorney received additional spam emails nearly identical to the first.10 Id.,
   Exh. D ¶¶3-4, Atts. B, C. At minimum, these events demonstrate the dangers of relying on
   affiliate marketers, whose representations are apparently difficult for the Receiver to control, to
   target vulnerable consumers at a difficult time. Similarly, the Receiver continues to purchase
   search-linked ads that are likely to ensnare consumers seeking government sites; for instance, a
   news reporter found a sponsored listing for the site “unemploymentclaims.org,” with ad copy
   promising help to determine if the user is eligible for benefits, after searching “unemployment
   benefits” on Google.11 Wodinsky, Shoshana, Gizmodo, “On Google Search, Scammy
   Unemployment Ads Are Targeting Some of the Most Vulnerable People,” Mar. 24, 2020,
   available at https://gizmodo.com/on-google-search-scammy-unemployment-ads-are-targeting-
   1842426823. Such traffic-generating practices help create false and misleading net impressions
   that harm consumers.12


   10
     The FTC also apprised the Receiver of the additional emails. The Receiver reported that the
   specific affiliate has been terminated and efforts to monitor and control affiliate marketing are
   under way.
   11
     The reporter notes she was unable to reach On Point for comment. “Scammy Unemployment
   Ads,” https://gizmodo.com/on-google-search-scammy-unemployment-ads-are-targeting-
   1842426823. The FTC has also noted the Receiver’s sites lack transparency, as they do not tell
   consumers that they are in receivership, identify the Receiver, or give direct contact information.
   FTC’s Objections at 10-11.
   12
     Google recently announced that, as of May 26, 2020, it will no longer allow “ads for
   documents and/or services that can be obtained directly from a government or a delegated
                                                     9
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 10 of 13




          V.      The Receiver Provides Insufficient Justification to Pay Receivership Assets
                  To Defendants
          The Receiver justifies paying the Defendants – who the FTC alleged ran the fraudulent
   scheme – to help her run the new websites with the assertion that the business is complex and
   Defendants’ assistance goes “beyond the cooperation that is customary in these cases.” Reply
   Br. at 25. But the Receiver also notes the estate has retained 164 of the Defendants’ employees
   and agrees that the Preliminary Injunction requires the Defendants to cooperate with the
   Receiver as necessary. Id. at 24-25. If the Receivership is unable to conduct its proposed
   operations without input from three individuals who masterminded the original deceptive
   scheme,13 it should not conduct those operations at all. Further, this Court has already denied
   Defendants’ numerous efforts to siphon assets that should be safeguarded for injured consumers;
   the Court should likewise deny these payments, which accomplish the same end. See
   Preliminary Injunction (ECF No. 126) at 5-6 (maintaining asset freeze over Defendants’
   objections); Order Denying Mot. to Stay Asset Freeze Pending Appeals (ECF No. 174); Order on
   Robert Zangrillo’s Mot. for Limited Relief from Asset Freeze (ECF No. 191).
          VI.     Conclusion
          The Receiver has worked for months to determine whether it is possible to design non-
   deceptive versions of On Point Global’s websites that are nevertheless profitable. These good-
   faith efforts have demonstrated that such a balance is not possible. The proposed websites may
   be profitable, but those profits come at the expense of deceived consumers. The FTC therefore
   respectfully requests that the Court order the shutdown of the proposed websites, and permit
   continued operation only of the remaining unchallenged business lines – On Point’s ownership
   of unused domains and its recently acquired pay-for-click business unit.



   provider,” calling into question the viability of several of the Receivership’s current lines of
   business. Google, “New Government Services Policy (May 2020),” available at
   https://support.google.com/adspolicy/answer/9736337?hl=en&ref_topic=29265.
   13
     Indeed, those same Defendants have repeatedly claimed they had no knowledge of,
   participation in, or control of the OPG operation, a position inconsistent with the Receiver’s view
   that they have “intimate knowledge of the overall complex business models, operations,
   department roles, client relationships/agreements, etc. and specific details of same” and are thus
   so indispensable that the operation cannot run without them on the payroll. Reply Br. at 25; see
   also Defs.’ Mem. in Opp. to Pl.’s Mot. for a Prelim. Inj. (ECF No. 78) at 40-41; Defs.’ Mot. to
   Dismiss the Compl. (ECF No. 156) at 11-14.
                                                    10
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 11 of 13




   Dated: April 27, 2020              Respectfully submitted,

                                      /s/ Sarah Waldrop
                                      Sarah Waldrop, Special Bar No. A5502583
                                      (202) 326-3444; swaldrop@ftc.gov
                                      Sana Chaudhry, Special Bar No. A5502350
                                      (202) 326-2679; schaudhry@ftc.gov
                                      Federal Trade Commission
                                      600 Pennsylvania Ave NW, CC 9528
                                      Washington, DC 20580
                                      Facsimile: (202) 326-3197


                                      Attorneys for Plaintiff
                                      FEDERAL TRADE COMMISSION




                                        11
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 12 of 13




                                   CERTIFICATE OF SERVICE

   I hereby certify that, on April 27, 2020, a true and correct copy of the foregoing was served on
   all counsel of record via CM/ECF.

   Counsel for Defendants Burton Katz, Brent Levison, Elisha Rothman, and Christopher
   Sherman:

   Robert W. Thielhelm, Jr. (rthielhelm@bakerlaw.com)
   Jonathan B. New (jnew@bakerlaw.com)
   Jimmy Fokas (jfokas@bakerlaw.com)
   Patrick T. Campbell (pcampbell@bakerlaw.com)
   Jeffrey D. Martino (jmartino@bakerlaw.com)
   Lauren P. Lyster (llyster@bakerlaw.com)
   Denis Durkin (ddurkin@bakerlaw.com)
   Baker Hostetler
   45 Rockefeller Plaza
   New York, NY 10111


   Counsel for Defendant Arlene Mahon:

   Justin B. Kaplan (jkaplan@difalcofernandez.com)
   DiFalco, Fernandez & Kaplan
   777 Brickell Ave, Suite 630
   Miami, FL 33131

   Xavier A. Franco (xfranco@mcper.com)
   McArdle, Perez & Franco, PL
   255 Alhambra Circle, Suite 925
   Coral Gables, FL 3313


   Counsel for Defendants Robert Zangrillo and Dragon Global Management LLC:

   Matthew Schwartz (mlschwartz@bsfllp.com)
   John Zach (jzach@bsfllp.com)
   Sara Winik (swinik@bsfllp.com)
   Marshall Dore Louis (mlouis@bsfllp.com)
   Boies Schiller Flexner LLP
   55 Hudson Yards, 20th Floor
   New York, NY 10001




                                                   12
Case 1:19-cv-25046-RNS Document 211 Entered on FLSD Docket 04/27/2020 Page 13 of 13




   Counsel for Defendant Elisha Rothman:

   Solomon B. Genet (sgenet@melandrussin.com)
   Joshua W. Dobin (jdobin@melandrussin.com)
   Meland Russin & Budwick, P.A.
   3200 Southeast Financial Center
   200 South Biscayne Boulevard
   Miami, Florida 33131


   Counsel for Receiver Melanie E. Damian and Corporate Defendants:

   Kenneth D. Murena (kmurena@dvllp.com)
   Damian & Valori, LLP
   1000 Brickell Avenue, Suite 1020
   Miami, FL 33131



                                                 /s/ Sarah Waldrop
                                                         Sarah Waldrop




                                            13
